Per Curiam.
Barry N. Frank was admitted to practice by this Court in 1982, and currently maintains an office for the practice of law in Whitestone, Queens County. Frank was also admitted in New Jersey in 1997.
By order filed September 16, 2014, the Supreme Court of New Jersey temporarily suspended Frank due to his failure to cooperate with a disciplinary investigation in that state and comply with court-ordered deadlines (Matter of Frank, 219 NJ *1153250, 98 A3d 533 [2014]).* Frank thereafter failed to timely notify this Court of that temporary suspension as required by the rules of this Court (see Rules of App Div, 3d Dept [22 NYCRR] § 806.19 [b]).
The Committee on Professional Standards now moves for an order imposing reciprocal discipline (see Rules of App Div, 3d Dept [22 NYCRR] § 806.19). Frank filed an affirmation opposing this relief, which did not raise any of the available defenses to said motion (see Rules of App Div, 3d Dept [22 NYCRR] § 806.19 [d]). As noted by the Committee, Frank remains suspended in New Jersey, never having applied for reinstatement in that state. At Frank’s request, we have heard him in opposition.
Under the circumstances presented, we grant the Committee’s motion. Although it appears that Frank has submitted responsive papers in New Jersey and has requested a formal hearing, the record does not confirm his full cooperation with the New Jersey disciplinary proceeding. We further deem Frank’s failure to file the underlying New Jersey disciplinary order with this Court to be professional misconduct (see Rules of App Div, 3d Dept [22 NYCRR] § 806.19 [b]). Accordingly, we conclude that Frank should also be temporarily suspended from the practice of law in this state for an indefinite period and until further order of this Court. Any application for reinstatement in this state shall include the showing required by this Court’s rules (see Rules of App Div, 3d Dept [22 NYCRR] § 806.12 [b]), as well as proof that Frank has been reinstated to practice in New Jersey (see Matter of Pesante, 88 AD3d 1059, 1059 [2011]; Matter of Percely, 63 AD3d 1366, 1367 [2009]).
Garry, J.R, Egan Jr., Rose and Devine, JJ., concur. Ordered that the motion of the Committee on Professional Standards is granted; and it is further ordered that Barry N. Frank is suspended from the practice of law for an indefinite period, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, Barry N. Frank is commanded to continue to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and Frank is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that Barry
*1154N. Frank shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see Rules of App Div, 3d Dept [22 NYCRR] § 806.9).

 We note that Frank’s license to practice law in Washington, D.C. was suspended in 2009 as the result of his failure to pay his dues, and that suspension continues to date.